     Case 1:18-cv-01124-DAD-SAB Document 45 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NATHANIEL MCKINNON, et al.,                       No. 1:18-cv-01124-NONE-SAB
12                      Plaintiffs,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND GRANTING
14   CITY OF MERCED,                                   APPROVAL OF SETTLEMENT OF
                                                       COLLECTIVE ACTION
15                      Defendant.
                                                       (Doc. Nos. 42, 43)
16

17

18           Plaintiffs Nathaniel McKinnon, Courtney Bohanan, Edward Drum, Timothy Gaches,

19   Joseph Perez, and Luis R. Solis, on behalf of themselves and all others similarly situated, filed

20   this collective action against defendant City of Merced alleging violations of the Fair Labor

21   Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. (Doc. No. 2.) On July 16, 2020, the parties

22   filed a joint motion for approval of their settlement agreement. (Doc. No. 42.) The motion was

23   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

24   302.

25           On August 19, 2020, the assigned magistrate judge issued findings and recommendations

26   to grant the joint motion for approval of the settlement agreement. (Doc. No. 43.) The findings

27   and recommendations contained notice that any objections were to be filed within fourteen (14)

28   /////
                                                      1
     Case 1:18-cv-01124-DAD-SAB Document 45 Filed 09/23/20 Page 2 of 2

 1   days from the date of service. Neither party objected to the findings and recommendations and

 2   the time to do so has passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 4   de novo review of this case. Having carefully reviewed the case, the court concludes that the

 5   findings and recommendations are supported by the record and by proper analysis.

 6          Accordingly:

 7          1.      The findings and recommendations issued on August 19, 2020 (Doc. No. 43) are

 8                  adopted;

 9          2.      The parties’ settlement agreement is approved as fair and reasonable;

10          3.      The joint motion for approval of the settlement agreement (Doc. No. 42) is

11                  granted;

12          4.      This action is dismissed with prejudice; and

13          5.      The Clerk of the Court is directed to assign a district judge to this case for the

14                  purpose of closure and to close this case.

15   IT IS SO ORDERED.
16
        Dated:     September 22, 2020
17                                                         UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
